DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I (Claims 16-20, and 23) and species election of SEQ ID NO: 6 in the reply filed 3/3/2021 is acknowledged.
Claims 16-26 are pending. Claims 21-22, and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 16-20, and 23 are under examination.
Priority
This application is a national stage entry (371) of PCT/US2017/083961, filed 5/11/2017, which is acknowledged.
Information Disclosure Statement
Applicant’s IDS submitted 11/12/2018 is acknowledged and has been considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 is drawn to a bispecific antigen-binding construct comprising a first antigen- binding unit and a second antigen-binding unit, wherein the first antigen-binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit 2 or a Slit 2 fragment that specifically binds to a tumor cell surface antigen RoBo1.
Claim 18 is drawn to the construct of claim 16, wherein the second antigen-binding unit comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:1.
Claim 20 is drawn to the construct of claim 16, wherein the construct comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9.
Claim 23 is drawn to a pharmaceutical composition comprising: (1) a bispecific antigen-binding construct comprising: (a) a first antigen-binding unit and a second antigen-binding unit, wherein the first-antigen binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit 2 or a Slit 2 fragment that specifically binds to a tumor cell surface antigen RoBo1; (b) a first antigen-binding unit and a second antigen-binding unit, wherein the first-antigen binding unit is an antibody or an antibody fragment that 
The specification discloses the bispecific antigen binding construct Slit2D2-VH-VL (Example 1).   The specification further discloses bispecific antigen binding constructs including VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL on page 9, all of which comprise a Slit2D2 of amino acid sequence SEQ ID NO: 1, an anti CD3 antibody VH amino acid sequence of SEQ ID NO: 2, and an anti CD3 antibody VL amino acid sequence of SEQ ID NO: 3. The specification does not disclose any other bispecific antigen binding constructs wherein the first antigen-binding unit comprises other VH or VL sequences, nor any other bispecific antigen binding constructs wherein the second antigen-binding unit is a Slit 2 fragment other than Slit2D2 (SEQ ID NO: 1), nor any bispecific antigen binding constructs wherein the second antigen-binding unit comprises an amino acid sequence shares at least 95% sequence identity with SEQ ID NO:1.  Further, the specification does not disclose any antibodies comprising an amino acid sequence that share at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9. 
Thus, the written description is not commensurate in scope with the claims which read on a genus of bispecific antigen-binding constructs wherein the first antigen-binding unit is an antibody fragment that binds to CD3, a genus of bispecific antigen-binding constructs wherein the second antigen-binding unit is a Slit 2 fragment, a genus of bispecific antigen-binding constructs wherein the second antigen-binding unit comprises an amino acid sequence shares at least 95% sequence identity 
There is a lack of a written description regarding which amino acids within the anti CD3 antibody, anti CD3 antibody fragment, Slit2, or Slit2 fragment of the bispecific antigen binding constructs can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting bispecific antigen-binding construct still would have the claimed function (i.e. bind to RoBo1; bind to CD3). 
The specification does not describe an actual reduction to practice of a bispecific antigen-binding construct wherein the first antigen-binding unit is a CD3 antibody or antibody fragment other than the disclosed species (VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL), wherein the wherein the second antigen-binding unit is a Slit 2 fragment that is not Slit2D2, or wherein the second antigen-binding unit comprises an amino acid sequence shares at least 95% sequence identity with SEQ ID NO:1, nor wherein the constructs comprise an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, in structural terms sufficient to show possession.
The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the not readily envision based on the teachings in the specification, limited to the VH-VL-Slit2D2, VL-VH-Slit2D2, 
Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed bispecific antigen-binding constructs.  Although the specification discloses a partial structure, i.e. a construct comprising an amino acid sequence of SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, wherein all 6 CDRs of the first antigen binding unit are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the bispecific antigen-binding constructs are characterized by an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, wherein the 5% of changes can be in the 6 CDR regions of the first antigen binding unit. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the first antigen binding unit, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the first antigen binding unit can be changed by deletion, addition, substitution and/or combination thereof, the 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  It is known in the art that the relationship between the amino acid sequence of a protein (polypeptide) and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable (see Ngo et al., in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz, et al., (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495). There is no recognition in the art that sequence with identity predicts biological function. It is known in the art that even single amino acid changes or differences in a protein's amino acid sequence can have dramatic effects on the protein's function.  For example, conservative replacement of a single “lysine” reside at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988).  Further, Leninger et al. (Elife. 2019;8:e48909. Published 2019 Oct 22) teaches: “a single conservative mutation introduced into an SMR dimer is sufficient to change the resting conformation and function in bacteria…changing a single amino acid (the building blocks that make up proteins) in one of the two subunits to make them minimally different from each other, dramatically modified the transporter’s structure and function”(Abstract). These references demonstrate that even a 
It is art known that certain residues are shown to particularly important to the biological or structural properties of a protein or peptide, e.g., residues in active sites and such residues may not be generally be exchanged.  Skolnick et al teach that sequence-based methods for function prediction are inadequate and knowing a protein's structure does not tell one its function (Skolnick, et al. Trends in Biotech. 18, 34-39, 2000, see abstract, in particular).  
One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs, the structure required for a bispecific antigen binding construct wherein the second antigen-binding unit is a Slit 2 fragment, or comprises an amino acid sequence shares at least 95% sequence identity with SEQ ID NO:1, wherein the second antigen-binding units retain the RoBo1 antigen specificity of Slit2 over the full scope of the claims, which includes those proteins not comprising the full sequence of Slit2 or Slit2D2.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen 
Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed bispecific antigen-binding constructs.  Although the specification discloses a partial structure, i.e. a construct comprising an amino acid sequence of SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9, wherein the sequence of Slit2D2 is defined, it does not disclose the structure encompassed by the full scope of the claims wherein the bispecific antigen-binding constructs are characterized by any fragment of any length of Slit2, or an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO: 1 (Slit2D2), wherein the 5% of changes could be anywhere in the sequence.
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable fragments and sequences of Slit2 in the second antigen binding unit, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the second antigen binding unit can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL bispecific antigen binding constructs are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed second antigen binding unit of bispecific antigen binding constructs required for the binding of RoBo1 outside the specified sequence of the second antigen binding unit of VH-VL-Slit2D2, VL-VH-Slit2D2, Slit2D2-VL-VH and Slit2D2-VH-VL and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 

Therefore, only a bispecific antigen binding construct, wherein said construct comprises a first antigen- binding unit and a second antigen-binding unit, wherein the first antigen-binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit 2 or a Slit 2 fragment that specifically binds to a tumor cell surface antigen RoBo1, wherein the first antigen-binding unit is an antibody or an antibody fragment that binds to CD3 comprising a VH and VL of SEQ ID NOs: 2-3, respectively;  wherein the second antigen-binding unit is a Slit2 or Slit2 fragment that comprises SEQ ID NO: 1; wherein the construct comprises an amino acid sequence SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, or SEQ ID NO:9,  meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emergent Product Development Seattle, LLC (WO 2013/158856 A2, published 10/24/2013), further in view of Wang (Cancer Cell. 2003 Jul;4(1):19-29, published 7/2003) and Howitt (EMBO J. 2004 Nov 10;23(22):4406-12. Published 10/21/2004).
In regards to claims 16, Emergent Product Development Seattle, LLC (WO 2013/158856 A2, published 10/24/2013) discloses a CD3 binding protein that may comprise one or more additional binding domains (e.g., a second binding domain) that bind a target other than CD3 (paragraph [00192]). 
In regards to claim 19, Emergent Product Development Seattle, LLC further teaches that the binding domain is a single-chain Fv (scFv) comprising immunoglobulin VL and VH regions joined by a peptide linker (Page 7, paragraph [0046]).
In regards to claim 17, Emergent Product Development Seattle, LLC further teaches that the CD3 binding domain binds TCR binding domain for recruitment of T-cells to target cells expressing a tumor antigen. TCR is a protein complex found on the surface of T cells.
In regards to claim 16, Emergent Product Development Seattle, LLC does not teach that the second binding domain that binds to RoBo1 is Slit2 or a Slit2 fragment.
This deficiency is made up for by Wang and Howitt.
Wang teaches that Slit2 expressed in solid tumors can communicate with RoBo1 expressed in endothelial cells, revealing a pathway mediating tumor-induced angiogenesis (Page 25, Discussion, Columns 1-2). Wang further teaches that tumor growth in vivo is inhibited by specific neutralization of the Slit2-RoBo1 interaction (Page 25, Discussion, Column 2).
Howitt teaches that Slit D2 (second domain of Slit) is sufficient for RoBo binding. Howitt teaches that Slit D2 (second domain of Slit) appears to be the sole recognition site for all three Drosophila RoBos, and this is most likely the case for vertebrate Slit–RoBo signalling as well. Howitt teaches that the functional characterisation of the conserved RoBo binding site of Slit, along with the structure determination of a Slit LRR domain, will be valuable in future studies into the mechanisms of axon guidance and the development of specific reagents for the blocking of Slit‐induced tumour angiogenesis
It would be obvious to a person of ordinary skill in the art to use Slit2 or the second domain of Slit2, as taught by Wang and Howitt, as the second binding domain that binds to RoBo1, in the CD3 binding protein which comprises of a second binding domain that binds to Robo1, as taught by vivo is inhibited by specific neutralization of the Slit2-Robo1 interaction, and Howitt teaches that the interaction between SLIT and ROBO involves the highly conserved second LRR domain (D2) of SLIT and the IG1 domain of ROBO. One would have been motivated to specifically use the Slit2 or Slit2 second domain fragment as it was known in the arts that neutralization of the Slit2-RoBo1 interaction inhibits tumor growth, and the interaction between SLIT and ROBO involves the highly conserved second LRR domain (D2) of SLIT and the IG1 domain of ROBO, while IG2–IG5 and all FN3 domains of ROBO1 appear to be dispensable for binding. One of ordinary skill in the art would expect predictable results.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emergent Product Development Seattle, LLC (WO 2013/158856 A2, published 10/24/2013), further in view of Wang (Cancer Cell. 2003 Jul;4(1):19-29, published 7/2003), Howitt (EMBO J. 2004 Nov 10;23(22):4406-12. Published 10/21/2004), and Emory University (US 2017/0081385 A1, published 3/23/2017).
In regards to claims 16-17, and 19, the teachings of over Emergent Product Development Seattle, LLC, Wang, and Howitt are discussed supra.
In regards to claim 18, Emergent Product Development Seattle, LLC does not teach that the second antigen-binding unit comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO: 1.
This deficiency is made up by Emory University (US 2017/0081385 A1, published 3/23/2017).
Emory University discloses a wild-type Slit-D2 with a sequence of SEQ ID NO: 2 (Column 33, lines 16-33). Slit-D2 is the second domain of Slit2, as evidenced in the Brief Description of Fig. 1. SEQ ID NO: 2 of Emory University comprises the entire instant SEQ ID NO: 1 (See sequence alignment below).
SEQ. ALIGMENT BETWEEN EMORY UNIVERSITY SEQ ID NO: 2 AND INSTANT SEQ ID NO: 1

    PNG
    media_image1.png
    216
    494
    media_image1.png
    Greyscale

It would be obvious to a person of ordinary skill in the art to modify the bispecific antigen-binding construct comprising a first antigen- binding unit and a second antigen-binding unit, wherein the first antigen-binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit2 or a Slit2 fragment that specifically binds to a tumor cell surface antigen RoBo1, as taught by Emergent Product Development Seattle, LLC, Wang, and Howitt, to use the specific Slit-D2 sequence (the second domain of Slit2), as taught by Emory University, because the Slit-D2 sequence was already known in the art. One would have been motivated to use the art-known sequence of Slit-D2, and reasonably expect predictable results.
Claims 16-20, and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Emergent Product Development Seattle, LLC (WO 2013/158856 A2, published 10/24/2013), further in view of Wang (Cancer Cell. 2003 Jul;4(1):19-29, published 7/2003), Howitt (EMBO J. 2004 Nov 10;23(22):4406-12. Published 10/21/2004), Emory University (US 2017/0081385 A1, published 3/23/2017), CN104774268A (published 1/21/2015) and CN106589129A (published 12/30/2016).
In regards to claims 16-19, the teachings of over Emergent Product Development Seattle, LLC, Wang, Howitt, and Emory University are discussed supra.
In regards to claims 20 and 23, Emergent Product Development Seattle, LLC further teaches a multispecific binding protein comprising a first binding domain linked via a linker domain to a second binding domain wherein the linked comprises GGGGS (paragraph [00114]).

In regards to claim 20 and 23, Emergent Product Development Seattle, LLC does not teach that the construct comprises an amino acid sequence that shares at least 95% sequence identity with SEQ ID NO:6.
This deficiency is made up for by CN104774268A and CN106589129A. 
CN104774268A discloses a bispecific antibody that targets EGFR and CD3, comprising anti CD3 scFv-Fc (SEQ ID NO: 9) with a leader signal peptide (SEQ ID NO: 11) (paragraph [0068]). SEQ ID NO: 11 (leader signal peptide sequence) of CN104774268A is 100% identical to residues 1-20 of instant SEQ ID NO: 6.
CN106589129A discloses an anti CD3 Ab scFv with a sequence of SEQ ID NO: 8 (paragraph [0182]-[0183]). SEQ ID NO: 8 (anti CD3 scFv sequence) of CN106589129A is 100% identical to residues 26-268 of instant SEQ ID NO: 6It would be obvious to a person of ordinary skill in the art to modify the bispecific antigen-binding construct comprising a first antigen- binding unit and a second antigen-binding unit, wherein the first antigen-binding unit is an antibody or an antibody fragment that specifically binds to an immune cell surface antigen CD3; and the second antigen-binding unit is a Slit2 or a Slit2 fragment that specifically binds to a tumor cell surface antigen RoBo1, as taught by Emergent Product Development Seattle, LLC, Wang, and Howitt, to use the specific Slit-D2 (the second domain of Slit2) sequence, as taught by Emory University, to further incorporate the anti CD3 Ab scFv of CN106589129A and signal peptide of CN104774268A. One would be motivated to use the specific sequences known in the arts.
CN104774268A teaches that the specific signal peptide of SEQ ID NO: 11 is used as a leading signal peptide in fusion proteins comprising anti CD3 scFv-Fc. Further, CN104774268A teaches that specific leading signal peptide in a fusion protein comprising an anti CD3 scFv comprising the anti CD3 
Therefore it would be obvious to use the construct comprising leader signal peptide sequence-linker (GGGGS)- anti CD3 scFv sequence- linker (GGGGS)-Slit2D2 sequence, to arrive at a sequence comprising at least 95% sequence identity with instant SEQ ID NO: 6.
One of ordinary skill in the art would expect predictable results as the anti CD3 scFv was already known in the arts, the leading signal peptide was already known to be effective with anti CD3 scFv fusion proteins, and the linker was already known to work in a CD3 binding protein that may comprise one or more additional binding domains (e.g., a second binding domain) that bind RoBo1. Thus one of ordinary skill in the art would further have a reasonable expectation of success from using the art known sequences.
Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG MIN YOON/Examiner, Art Unit 1643     


/HONG SANG/Primary Examiner, Art Unit 1643